                 Case 3:17-cv-05967-BAT Document 27 Filed 05/08/20 Page 1 of 1



 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 6
     SARA S.,
 7
                               Plaintiff,                 CASE NO. C17-5967-BAT
 8
            v.                                            ORDER REMANDING FOR
 9                                                        FURTHER ADMINISTRATIVE
     COMMISSIONER OF SOCIAL SECURITY,                     PROCEEDINGS
10
                               Defendant.
11

12          This case is before the Court on remand from the Court of Appeals for the Ninth Circuit.

13   Pursuant to that Court’s instructions, the Court hereby ORDERS as follows:

14          This case is REMANDED to the Commissioner for further administrative proceedings as

15   directed in the Ninth Circuit’s memorandum. Specifically, the Commissioner is directed to

16   analyze plaintiff’s fibromyalgia-related symptoms under SSR 12-2p, and evaluate the

17   fibromyalgia-related medical evidence under the proper legal standard. See Revels v. Berryhill,

18   874 F.3d 648, 654-56, 664-68 (9th Cir. 2017). The ALJ must distinguish between plaintiff’s

19   fibromyalgia-related symptoms and other symptoms in the medical record unrelated to this

20   diagnosis. See id. Only a reassessment of the fibromyalgia-related evidence is required.

21          DATED this 8th day of May, 2020.

22

23                                                       A
                                                         BRIAN A. TSUCHIDA
                                                         Chief United States Magistrate Judge

     ORDER REMANDING FOR FURTHER ADMINISTRATIVE
     PROCEEDINGS - 1
